United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
COMMUNICATION STATION,
Apple Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1409
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 20, 2007 merit decision concerning a schedule award for
hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a six percent monaural hearing loss in his left ear.
FACTUAL HISTORY
On December 20, 2005 appellant, then 56-year-old lead firefighter, filed an occupational
disease claim alleging that he sustained a hearing loss due to exposure to hazardous noise at
work. He indicated that since 1974 he had been exposed to noise from fire engines, alarms,

pumps, boats and chain saws. The record contains numerous audiograms detailing the results of
testing obtained between 1997 and 2005.
The Office referred appellant to Dr. Montra Kanok, a Board-certified otolaryngologist,
for otologic and audiologic testing. On May 13, 2006 she determined that appellant had a
sensorineural high-frequency hearing loss in both ears which was most likely aggravated by
prolonged exposure to noise during his work for the employing establishment. Dr. Kanok stated
that appellant noticed high-pitched tinnitus in both ears but reported that he has been getting used
to it and it no longer bothered him. May 11, 2006 audiometric testing for the left ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 15,
10, 15 and 75 respectively. Testing for the right ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cycles per second revealed decibel losses of 10, 15, 5 and 65 respectively. Dr. Kanok
stated that appellant had 100 percent discrimination in both ears with the sound level of 40
decibels for both regular and high-frequency words.
On June 26, 2006 the Office accepted that appellant sustained employment-related
bilateral hearing loss.
On September 8, 2006 Dr. Brian Schindler, a Board-certified
otolaryngologist serving as an Office medical director, calculated that appellant sustained a 5.6
percent monaural hearing loss in his left ear and rounded the figure up to 6 percent. He indicated
that appellant reached maximum medical improvement on May 11, 2006 and stated that he
agreed that appellant’s hearing loss was employment related.
By decision dated February 20, 2007, the Office granted appellant a schedule award for a
six percent monaural hearing loss in his left ear. The award ran for 3.12 weeks from May 11 to
June 1, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) has been adopted by the implementing
regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second,
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

A.M.A., Guides 224-25 (4th ed. 1993); A.M.A., Guides at 226-51 (5th ed. 2001).

2

the losses at each frequency are added up and averaged.5 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.6 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
On September 8, 2006 Dr. Schindler, a Board-certified otolaryngologist serving as the
Office medical adviser, reviewed the otologic and audiologic testing performed on appellant for
Dr. Kanok, a Board-certified otolaryngologist serving as an Office referral physician. He applied
the Office’s standardized procedures to this evaluation. Testing for the left ear at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 15, 10, 15 and
75 respectively. These decibel losses were totaled at 115 decibels and were divided by 4 to
obtain the average hearing loss of 28.75 decibels. This average loss was reduced by 25 decibels
(25 decibels being discounted as discussed above) to equal 3.75 which was multiplied by the
established factor of 1.5 to compute a 5.6 percent hearing loss in the left ear. The 5.6 figure was
properly rounded up to six percent.10 Testing for the right ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 10, 15, 5 and 65
respectively. These decibel losses were totaled at 95 decibels and were divided by 4 to obtain
the average hearing loss of 23.75 decibels. This average loss was reduced by 25 decibels (25
decibels being discounted as discussed above) to equal a figure less than 0 which constituted a 0

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).
10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b, 4b(2)
(October 1990).

3

percent hearing loss in the right ear. The Board finds that Dr. Schindler properly applied the
appropriate standards to determine that appellant has a six percent monaural hearing loss in his
left ear.11
On appeal, appellant contends that the schedule award he received is not adequate
compensation for his monaural hearing loss. The schedule award provision of the Act provides
for compensation to employees sustaining permanent impairment from loss of use of specified
members of the body.12 The Act establishes a maximum of 52 weeks of compensation as the
award for total monaural hearing loss.13 A partial loss of hearing is compensated at a
proportionate rate,14 so appellant’s award of compensation for a six percent monaural hearing
loss entitled him to six percent of 52 weeks of compensation or 3.12 weeks of compensation.
The record indicates that appellant received this amount of compensation. Because he has been
fully compensated for the percent monaural hearing loss and his condition has not worsened
since that time under the Office’s standards for evaluating hearing loss, appellant is not entitled
to any additional compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a six percent monaural hearing loss in his left ear.

11

The record contains several audiograms obtained by the employing establishment. The Board has held that, if an
audiogram is prepared by an audiologist, it must be certified by a physician as being accurate before it can be used to
determine the percentage of hearing loss. See Joshua A. Holmes, 42 ECAB 231, 236 (1990). None of the audiograms
of record were certified by a physician as accurate. Dr. Kanok stated that appellant noticed high-pitched tinnitus in
both ears but reported that he has been getting used to it and it no longer bothered him. An impairment percentage
of up to five percent may be added for tinnitus in the presence of measurable hearing loss if the tinnitus impacts the
ability to perform activities of daily living. See A.M.A., Guides 246 (5th ed. 2001). There is no indication in the
record that appellant has tinnitus that meets this standard.
12

5 U.S.C. § 8107(c).

13

5 U.S.C. § 8107(c)(13)(B).

14

5 U.S.C. § 8107(c)(19).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 20, 2007 decision is affirmed.
Issued: October 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

